Per Curiam.
This is an action to replevin a Ford car and has heretofore been before this court under the same title but bearing general number 25677. Upon the former appeal the judgment of the district court was reversed by a judgment of this court entered on an opinion by the supreme court commission.
Upon a retrial a judgment was rendered giving defendant right to possession of the car and an equitable lien for the amount paid by him on the purchase price of the car. Defendant has appealed and contends that the district court for Douglas county erred in “having refused to submit the question of the damages to the defendant for the wrongful taking of the car in replevin.”
We have carefully examined the record and find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.